Title: To Thomas Jefferson from John Leach, 12 July 1794
From: Leach, John
To: Jefferson, Thomas


Ghent, 12 July 1794. A citizen of Boston, he left Massachusetts in February 1790 for the Isle of France and after his arrival sold his ship and cargo and was detained for a long time by a lawsuit. His business affairs settled, he took command of another American ship, sailed for Madras and then took passage for Bengal. Purchasing from an Englishman one half of an American built ship, he and the Englishman proceeded on a freighting voyage to Ostend, arriving in June 1793 and discharging the cargo and selling the ship. The Englishman severely mistreated him on the passage from Bengal, threatening his life and attempting mutiny, and for the safety of cargo and other lives he was obliged to put him in chains for about thirteen hours, after which the Englishman promised better behavior and he was released. Because he was not brought into port as a prisoner and turned over to authorities, the Englishman’s friends thought that Leach was afraid and he was challenged to a duel. On the day it was to take place, the Englishman’s friends persuaded him to prosecute the American instead. Arrested, cast into prison, and then released on bail to stand trial, he has been detained ever since (except for a fortnight in London), despite the promise of a trial month after month. Just as the trial was about to be finished, the French arrived and all business was suspended. For the last three months Leach has resided at Ghent, where he can live at less expense. The Englishman and his friends are doing everything they can to retard the trial. Upon the arrival of the French troops the American captain applied for a passport to travel to Ostend, where all his documents and belongings are. The only papers he has here are a receipt from Mr. Pinckney, ambassador in London, for the ship that was sold at the Isle of France and an introduction from General Lincoln to Colonel Fleury, who left prior to the American captain’s arrival. The only other papers he has with him are insufficient to prove him an American and he is looked upon as “little better than an English spy.” He requests a letter to the commandant at Ghent so that he may pass unmolested. Anyone from Massachusetts at Paris can attest to his identity, and he is known to Mr. Swan and Mr. Hichborn, who are said to be there. Now that the French are in possession of Flanders he knows that he will obtain the justice he deserves. Having been a staunch friend to that country, including French service in the last war, he finds it hard to be denied a passport when he can prove that he was born in Boston and sailed from that port seventeen years as a ship master. Taken for an Englishman, he fears he will  be thrown into prison, which will surely cost him his life. He seeks relief from this truly disagreeable situation, and a letter can be directed to him through Monsieur Nobles, Ghent.
